Filed 11/10/21 In re T.S. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re T.S. et al., Persons Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E077125

          Plaintiff and Respondent,                                      (Super.Ct.Nos. J265157, J265158,
                                                                          J265159 & J265160)
 v.
                                                                         OPINION
 V.O.,

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Christopher B.

Marshall, Judge. Affirmed.

         Jamie A. Moran, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Michelle D. Blakemore, County Counsel, and David Guardado, Deputy County

Counsel, for Plaintiff and Respondent.



                                                             1
       V.O. (Mother) is the mother of 10-year-old T.S., 12-year-old N.S., 15-year-old

R.W., and 16-year-old D.R.1 Mother appeals from the juvenile court’s order denying her

Welfare and Institutions Code2 section 388 petition. She contends the court abused its

discretion in denying her petition without an evidentiary hearing because she had made a

prima facie showing of changed circumstances and that her request was in the children’s

best interest. We disagree and affirm the order.

                       FACTUAL AND PROCEDURAL HISTORY

       The family came to the attention of the San Bernardino County Children and

Family and Services (CFS) on April 11, 2016, after a referral was received against

Mother alleging physical abuse, general neglect, and caretaker absence/incapacity. The

children were residing with two maternal aunts: D.R. and R.W. resided with maternal

aunt J.O., and T.S. and N.S. resided with a different maternal aunt. The aunts reported

that Mother had a history with substance abuse and mental health, and could no longer

care for the children. Mother had not visited the children, but in the past she had picked

them up and placed them in “harm’s way.” The children had also been sexually abused

in the past while in Mother’s care.

       A social worker interviewed D.R. and R.W. three days later on April 14, 2016.

D.R. and R.W. were 11 and nine years old at the time, respectively. The children


       1   Each child has a different father. The alleged fathers are not parties to this
appeal.

       2 All future statutory references are to the Welfare and Institutions Code unless
otherwise stated.

                                               2
confirmed the allegations, noting Mother had physically abused them with a closed fist,

hangers, and/or a belt all over their bodies. R.W. and D.R. each separately stated that

they were fearful of Mother and that they were scared Mother would take them away

from their aunt. D.R. noted that he did not want to live with Mother “ever again” and

that if Mother came back to get him he would run away. A medical examination of D.R.

after his aunt picked him up revealed that he had bruising to his left eye, back pain, and

tissue damage.

       When the social worker attempted to contact T.S. and N.S. at the other maternal

aunt’s home, the children were not present. The aunt reported that Mother had contacted

law enforcement and demanded the children be returned to her care. Mother believed the

aunts were keeping the children for welfare benefits. The aunt did not know Mother’s

current residence but was certain it was in Adelanto.

       The social worker located Mother’s residence on April 22, 2016, and found

Mother home with T.S. T.S., who was four years old at the time, was interviewed and

confirmed the allegations, noting Mother “ ‘keeps on whoopin’ me’ ” with a belt. T.S.

reported that Mother hit him and his siblings all over their bodies with her hand, a clothes

hanger, or a belt. T.S. added that Mother and her boyfriend R.D. engaged in domestic

violence in his presence and that R.D. hits Mother in the stomach. N.S., who was seven

years old, was interviewed privately at her school and corroborated the allegations. She

noted that Mother and R.D. often fight at night and that she and T.S. were scared of the




                                             3
fighting and would cry until they fell asleep. N.S. was fearful of Mother due to her

physically abusing her and her siblings.

       Mother initially denied physically abusing the children or domestic violence

between her and her boyfriend. She, however, eventually admitted the allegations but

minimized her actions. As a result of Mother’s physical abuse and actions, all the

children reported being fearful and anxious. R.W. suffered from an inability to sleep,

T.S. from bed wetting, and D.R. with difficulties eating. Due to the children’s statements

and concerns for their safety, CFS obtained a detention warrant and detained them from

Mother’s care.

       Subsequently, petitions were filed on behalf of the children pursuant to

section 300, subdivisions (a) (serious physical harm), (b) (failure to protect), and (c)

(serious emotional damage). Amended petitions were later filed on behalf of the children

based on the allegations related to sexual abuse of the children while in Mother’s care

pursuant to section 300, subdivision (d), and no provision for support by the fathers under

section 300, subdivision (g). The children were formally detained from Mother’s care at

a detention hearing held on April 27, 2016.

       CFS recommended that the allegations in the petitions be found true and that

Mother be provided with reunification services. Mother continued to minimize her

actions. She denied hitting the children with a closed fist or with clothes hangers. She

admitted hitting the children with a belt, but only on their buttocks. She also denied

abusing or neglecting the children, and stated the children were “ ‘liars.’ ” She denied



                                              4
any concerns related to her history of abusing methamphetamine and indicated that she

currently smoked marijuana and drank alcohol twice a month.

       Further investigation by CFS revealed that in 2014 the children had reported that

Mother’s husband had digitally penetrated the children’s rectums and showed them his

genitals.3 The children were seen by a forensic pediatrician, who found all of the

children tested positive for chlamydia. Mother did not believe the children had been

sexually abused by T.L.S. and claimed the children had accused him of “raping them”

because they did not want to live with him. Mother failed to purchase the medication

required to treat the children’s chlamydia. At the time of the current investigation, N.S.

and T.S. reiterated concerns of sexual abuse, D.R. denied the sexual abuse, and R.W.

indicated that he could not remember and did not believe he had been sexually abused.

       Following a contested jurisdictional/dispositional hearing on August 25, 2016, the

juvenile court found true the allegations in the amended petitions and declared the

children dependents of the court. Mother was provided with reunification services and

ordered to participate in her case plan.

       By the six-month review hearing, CFS reported that Mother’s prognosis for

reunification was moderate and recommended additional services for Mother. Mother

had completed an outpatient substance abuse treatment program, but indicated that she

did not believe she had a substance abuse problem. Mother recognized having an anger

management problem and anger management was added to her case plan. At the

       3 It was initially reported that Mother’s husband, T.L.S., was T.S.’s father. A
paternity test later revealed that he was not the biological father of T.S.

                                             5
February 27, 2017 six-month review hearing, the juvenile court ordered Mother to engage

in a domestic violence program and continued Mother’s services for another six months.

The court set an appearance review hearing to address the issue of unsupervised

visitation.

       At the appearance review hearing, the juvenile court ordered unsupervised

visitation between Mother and the children twice a week for two hours over CFS’s

minor’s counsel’s objections.

       By the 12-month review hearing, CFS recommended that Mother’s reunification

services be terminated and a section 366.26 hearing be set. Although Mother’s

unsupervised visits were going well and she had participated in nine domestic violence

classes, she did not appear to benefit from the services received. Mother had continued

her relationship with her abusive boyfriend R.D. for the past two years. And since the

children were detained, R.D. had been convicted of battery against Mother and was

arrested for raping Mother. After the social worker informed Mother that her children

would not be returned to her care if she continued to reside with R.D., Mother stated she

would end her relationship with R.D. and find another residence. However, she returned

to R.D.’s home and was the victim of a sexual assault perpetrated by R.D. Mother had

returned to R.D.’s home despite the prior physical assault perpetrated by R.D. that

resulted in R.D.’s arrest. During that prior assault, R.D. had choked Mother until she lost

consciousness. He also punched Mother in the face, pushed her onto a glass table, and

bent her finger in an attempt to prevent her from leaving the home. In addition, CFS



                                             6
received an anonymous tip that Mother was engaged in gang activity and had ongoing

anger issues.

       The contested 12-month review hearing was held on August 16, 2017. The

juvenile court found that Mother had not sufficiently addressed the issues which led to

the children’s removal, terminated her reunification services, and set a section 366.26

hearing. The court continued Mother’s unsupervised visits twice a week for two hours.

       CFS recommended that a legal guardianship be established for the children with

maternal aunt J.O. with whom two of the children had been residing since their removal.

Mother had not visited the children in several months.

       The section 366.26 hearing was held on January 30, 2018. Mother’s counsel

informed the court that Mother agreed with the recommendation to establish a legal

guardianship. The court ordered the guardianship established for the children with

maternal aunt J.O. (guardian).

       Sadly, about two years later on March 12, 2020, the children were removed from

their guardian’s home following allegations of physical and emotional abuse committed

by the guardian and her live-in girlfriend. All the children reported being physically

abused by their guardian and her partner with a belt and/or a closed fist. The children

also disclosed the guardian and her partner yelled and cursed at them. The guardian and

her partner denied the allegations.




                                             7
       After the children were removed from their legal guardian, CFS filed section 387

supplemental petitions on behalf of the children. The children were formally detained

from the guardian at the detention hearing on March 20, 2020.

       CFS recommended that the allegations in the section 387 petitions be found true

and that the guardian be provided with reunification services. Mother sought custody of

the children. CFS, however, recommended that no further reunification services be

provided to Mother. The guardian continued to deny the use of any physical discipline

toward the children and indicated that she would take away electronics from all of the

children and make the boys do push-ups, leg lifts, and read the bible as discipline. She

also stated that she believed Mother was manipulating the children to make accusations

against her in order for them to return to Mother’s care.

       The children reiterated the prior disclosures of physical abuse and also disclosed

that they had observed the guardian and her partner smoke marijuana in the home and

drink alcohol regularly. Specifically, during a forensic interview with the social worker

and a detective present, the children reported being hit with belts and hangers, leaving

injuries. They were also forced to stay in an exercise position for two hours at a time,

causing the children to be in pain. If the children did not do the exercise position

correctly, they would be hit with a belt. None of the children desired to visit the guardian

or to speak to her on the phone at that time. One of the children noted that they had been

texting Mother with information regarding the ongoing abuse in the guardian’s home.

Mother acknowledged previously utilizing corporal punishment on the children and



                                             8
engaging in domestic violence but claimed that the children were no longer fearful of her.

The children desired to return to Mother.

       In July 2020, CFS recommended no reunification services for the guardian and

termination of the guardianship due to the severe physical abuse reported by the children.

Although the children had expressed a desire to return to Mother, there was no

information reported as to Mother’s ability to be appropriate and protective of the

children that would have been different from the time when her reunification services

were terminated. CFS thus did not recommended the children return to Mother’s care at

that time.

       CFS continued to recommend no services for the guardian in November 2020 and

informed the court that D.R. was residing in a foster home in Victorville apart from his

siblings. D.R. was playing with a local youth basketball team but decided to quit the

team based on a belief that he would be returning to Mother’s care. CFS recommended

that Mother’s visits revert to supervised due to her continued promises to the children that

they would be returning to her custody. Mother told D.R. that she had purchased a dog

for him, that he needed to come over to her home more to take care of the dog, and that

they would discuss what high school he would attend upon his return home. The children

reported that Mother had told them that she was going to get them back and they would

return home. The social worker noted that in order for the children to return to her care,

Mother would need to provide evidence demonstrating the issues that led to the

children’s removal had been resolved.



                                             9
       The contested jurisdictional/dispositional hearing on the section 387 petitions was

held on November 4, 2020. The guardian was not present, but Mother was. The court

found true the allegations in the section 387 petitions as amended, continued the children

as dependents of the court, and terminated the guardianship.

       Mother thereafter testified regarding CFS’s recommendation to revert her

visitation to supervised and her request for services. She stated that she had been

receiving unsupervised visitation twice a week for two hours. She denied that the dog

she purchased was intended for the children or that she was having any conversations

with the children regarding their return to her care. Mother testified that she had engaged

in parenting education, domestic violence, and anger management programs. She

acknowledged engaging in domestic violence but denied that she had ever used physical

discipline on the children. Mother stated that other than for domestic violence she could

not recall why the children were initially removed from her custody. She claimed that

she was not aware that the children had contracted a sexually transmitted infection and

suffered sexual abuse. Upon questioning by CFS’s counsel, Mother admitted to

“whoop[ing]” the children. Mother was married for about a year and lived with her

husband who had not been cleared by CFS. The court also received stipulated testimony

from D.R. in which he denied any recollection of Mother talking to him about his

potential return home.

       As to the visitation issue, the court found that Mother’s testimony was not

credible, and further concluded that D.R.’s stipulated testimony was not credible as it was



                                            10
contrary to every report by the children regarding Mother’s discussions with them. The

court ordered Mother’s visits to be supervised and gave CFS the authority to return to

unsupervised, if appropriate. The court denied Mother’s request for reunification

services due to concerns about Mother minimizing the issues that led to the court’s initial

involvement. The court found Mother had not demonstrated that she had benefitted from

the services she had participated in to address the significant issues which led to the

children’s initial removal.

       About five months later, on April 27, 2021, Mother filed a section 388 petition

requesting that the court “order reunification” so that the children could be returned to her

care. As new information, she stated that she had taken more classes, including

parenting, domestic violence, anger management, and self-esteem classes, and provided

certificates of competition from several parenting/anger management and domestic

violence programs. Regarding why the request would be in the children’s best interest,

Mother stated she was “a totally different person,” could “definitely protect [the

children],” and “keep them safe.”

       The court ordered CFS to investigate Mother’s request and set a hearing to

determine whether to grant an evidentiary hearing on the section 388 petition. CFS

recommended that Mother’s section 388 petition be denied. Mother was interviewed and

indicated that the children were removed from her care as a result of sexual abuse by her

husband, domestic violence, and her use of marijuana. She claimed that she was not

aware the children had contracted chlamydia from the sexual abuse until she read it in the



                                             11
court reports when the children were removed from the guardian. Although Mother

indicated that she believed the children’s reports of the sexual abuse allegations, she

questioned whether her husband had sexually abused the children since he did not have

chlamydia and “was set free.” CFS opined that Mother had still not addressed the

concerns that led to the children’s initial removal from her care as Mother still failed to

take responsibility for her knowledge of ongoing abuse to the children. The social

worker believed that although there is mutual love between Mother and the children, “the

likelihood of the children being abused, should they reunify with [Mother] [was] high.”

The social worker, therefore, concluded reunification services to Mother was not in the

children’s best interest.

       A hearing as to Mother’s section 388 petition was held on May 26, 2021. The

court found that Mother had only shown changing circumstances, not changed

circumstances, and that the requested relief did not promote the best interest of the

children. The court thereafter denied the section 388 petition without an evidentiary

hearing. Mother timely appealed.

                                       DISCUSSION

       Mother contends that the juvenile court abused its discretion by denying her

section 388 petition without an evidentiary hearing because she had demonstrated her

circumstances had changed and that it was in the children’s best interest to be provided

with services. She claims that she had made the requisite prima facie showing

necessitating an evidentiary hearing. We are not persuaded.



                                             12
       We review the juvenile court’s denial of Mother’s section 388 petition without an

evidentiary hearing for abuse of discretion. (In re Stephanie M. (1994) 7 Cal.4th 295,

317-318 (Stephanie M.); In re C.J.W. (2007) 157 Cal.App.4th 1075, 1079.) The denial

must be upheld unless we can determine from the record that the juvenile court’s decision

exceeded the bounds of reason by making an arbitrary, capricious, or patently absurd

determination. (In re A.S. (2009) 180 Cal.App.4th 351, 358; Stephanie M., at p. 318.)

When two or more inferences can reasonably be deduced from the facts, we have no

authority to substitute our decision for that of the juvenile court. (In re Brittany K. (2005)

127 Cal.App.4th 1497, 1505.)

       Section 388 allows the parent of a dependent child to petition the juvenile court for

a hearing to modify an earlier order. (§ 388, subd. (a)(1).) A petition to modify a

juvenile court order under section 388 must allege facts showing new evidence or

changed circumstances exist and that changing the order will serve the child’s best

interest. (§ 388, subd. (a)(1)-(2); In re Nolan W. (2009) 45 Cal.4th 1217, 1235.) Courts

must liberally construe a section 388 petition in favor of its sufficiency. (In re Marilyn

H. (1993) 5 Cal.4th 295, 309 (Marilyn H.).) However, section 388 requires a petitioner

to make a prima facie showing of both elements to trigger an evidentiary hearing. (In re

Zachary G. (1999) 77 Cal.App.4th 799, 806.) If, for instance, the parent makes a prima

facie showing of changed circumstances, the juvenile court can still deny the petition

without an evidentiary hearing if the parent fails to make a prima facie showing that the




                                             13
relief sought would promote the child’s best interest. (In re Justice P. (2004) 123

Cal.App.4th 181, 188-190.)

       “ ‘A “prima facie” showing refers to those facts which will sustain a favorable

decision if the evidence submitted in support of the allegations by the petitioner is

credited.’ ” (In re Josiah S. (2002) 102 Cal.App.4th 403, 418.) Consequently,

section 388 petitions with general, conclusory allegations do not suffice. Otherwise, the

decision to grant a hearing on a section 388 petition would be nothing more than a

pointless formality. (In re Edward H. (1996) 43 Cal.App.4th 584, 593.) In determining

whether the petition makes the necessary showing, the court may consider the entire

factual and procedural history of the case. (In re Jackson W. (2010) 184 Cal.App.4th

247, 258.)

       After reunification services are terminated, the focus in dependency proceedings

shifts from family reunification to the child’s need for permanency and stability.

(Stephanie M., supra, 7 Cal.4th at p. 317; In re G.B. (2014) 227 Cal.App.4th 1147, 1163.)

A court entertaining a section 388 petition at this stage in the proceedings “must

recognize this shift of focus in determining the ultimate question before it, that is, the best

interests of the child.” (Stephanie M., at p. 317.)

       We conclude that the juvenile court did not abuse its discretion in denying

Mother’s section 388 petition without an evidentiary hearing. In her section 388 petition,

Mother alleged that she had new evidence and her circumstances had changed because

she had completed additional services, including parenting, domestic violence, anger



                                              14
management, and self-esteem classes. However, this is not new evidence and does not

show changed circumstances, but that her circumstances were changing as to the

domestic violence issue. Moreover, while she had addressed her domestic violence

issues, the record clearly shows that Mother still had not acknowledged her role in failing

to protect the children from sexual abuse by her husband and her role in physically

abusing them. The children were removed from Mother’s care not only due to domestic

violence between her and her boyfriend, but also because she had physically abused them

and was aware of the sexual abuse to the children, resulting in them contracting

chlamydia. Indeed, the family came to the attention of CFS primarily due to her

physically abusing the children. Despite this fact, she failed to acknowledge her role in

physically abusing the children.

       “Not every change in circumstance can justify modification of a prior order.”

(In re A.A. (2012) 203 Cal.App.4th 597, 612.) “The change[d] . . . circumstances must

relate to the purpose of the order and be such that the modification of the prior order is

appropriate.” (In re S.R. (2009) 173 Cal.App.4th 864, 870.) Further, “[t]he change in

circumstances or new evidence must be of such significant nature that it requires a setting

aside or modification of the challenged order.” (In re A.A., at p. 612.)

       Mother’s issue was not participation and engagement in services, but her inability

to benefit from the services provided to her, especially concerning the physical abuse and

sexual abuse allegations, as evidenced by her statements and actions during the

dependency proceedings. She had not shown in her section 388 petition to have



                                             15
benefitted from the services provided to her. Although she provided a statement that she

was a “totally different person” and could protect the children, she did not declare any

steps taken to demonstrate that she understood the safety risk to the children and was

capable of being protective of her children.

       Furthermore, Mother did not establish that reinstating reunification services would

be in the children’s best interest. “In any custody determination, a primary consideration

in determining the child’s best interests is the goal of assuring stability and continuity.”

(Stephanie M., supra, 7 Cal.4th at p. 317.) By the time of a section 366.26 hearing to

select and implement a child’s permanent plan, the interests of the parent and the child

have diverged. (Cynthia D. v. Superior Court (1993) 5 Cal.4th 242, 254.) Therefore,

“[a]fter the termination of reunification services, the parents’ interest in the care, custody

and companionship of the child are no longer paramount. Rather, at this point, ‘the focus

shifts to the needs of the child for permanency and stability’ [citation], and in fact, there

is a rebuttable presumption that continued foster care is in the best interests of the child.

[Citation.] A court hearing a motion for change of placement at this stage of the

proceedings must recognize this shift of focus in determining the ultimate question before

it, that is, the best interests of the child.” (Stephanie M., at p. 317; accord, Marilyn H.,

supra, 5 Cal.4th at p. 309.)

       Although the children were placed in different placements, at the time Mother

filed her section 388 petition, the children’s interest in stability was the juvenile court’s

foremost concern, outweighing any interest in reunification. The prospect of allowing



                                               16
Mother additional reunification services to see if Mother would and could do what she

was required to do to regain custody would not have promoted stability for the children,

and thus would not have promoted the children’s best interest. (In re Angel B. (2002) 97

Cal.App.4th 454, 464.)

       In arguing that the requested change in this case is in the children’s best interest,

Mother focuses on the three factors set out in In re Kimberly F. (1997) 56 Cal.App.4th

519 (Kimberly F.). The Kimberly F. court, after rejecting the juvenile court’s comparison

of the biological parent’s household with that of the adoptive parents as the test for

determining the child’s best interest, identified three nonexclusive factors that juvenile

courts should consider in assessing the issue of the child’s best interest: (1) the

seriousness of the problem that led to dependency and the reason the problem had not

been resolved by the time of the final review; (2) the strength of the relative bonds

between the child to both the child’s parent and the child’s caretakers and the length of

time the child has been in the dependency system in relation to the parental bond; and

(3) the degree to which the problem that led to the dependency may be easily removed or

ameliorated, and the degree to which it actually has been. (Id. at pp. 530-532.)

       However, Kimberly F. has been criticized for its focus on the interests of the

parent. The Kimberly F. factors conflict with our Supreme Court’s holding in Stephanie

M. that stability and continuity are the primary considerations in determining a child’s

best interest in the context of placement. (Stephanie M., supra, 7 Cal.4th at p. 317.)

Furthermore, Kimberly F. also fails to take into account the Supreme Court’s analysis in



                                             17
Stephanie M. of the child’s best interest once reunification efforts have failed. Moreover,

the same appellate court that decided Kimberly F. declined to apply the Kimberly F.

factors “if for no other reason than they do not take into account the Supreme Court’s

analysis in Stephanie M., applicable after reunification efforts have been terminated.” (In

re J.C. (2014) 226 Cal.App.4th 503, 527 (J.C.).) The J.C. court explained, “[t]o

understand the element of best interests in the context of a 388 petition filed, as in this

case, on the eve of the .26 hearing, we turn to the Supreme Court’s language in Stephanie

M., supra, 7 Cal.4th 295 . . . .” (J.C., at p. 526.) The court instead followed the direction

of our Supreme Court, “holding that after reunification services have terminated, a

parent’s petition for either an order returning custody or reopening reunification efforts

must establish how such a change will advance the child’s need for permanency and

stability.” (Id. at p. 527.)

       Moreover, even if we address the Kimberly F. factors, Mother had not addressed

all the problems that led to the dependency. While she had addressed the domestic

violence issue, Mother still was unwilling to acknowledge her role in physically abusing

the children and her role in failing to protect the children from sexual abuse. In fact,

Mother had not addressed the most serious reasons for the children’s removal from her

care. In addition, the record overwhelmingly indicates that Mother had violated the

juvenile court’s orders by discussing the case with the children and making them believe

that they would be returning back to her care. It was also clear that Mother had




                                              18
influenced D.R.’s testimony for her own protection in regard to whether she had

discussed the case with the children.

       On this record, Mother did not establish that the children’s need for permanency

and stability would be advanced by reunification efforts. It is important to keep in mind

that, where, as here, the juvenile court’s ruling is against the party who has the burden of

proof, it is extremely difficult for Mother to prevail on appeal by arguing the evidence

compels a ruling in her favor. Unless the juvenile court makes specific findings of fact in

favor of the moving party, we presume the juvenile court found Mother’s evidence lacked

sufficient weight and credibility to carry the burden of proof. (See Rodney F. v. Karen

M. (1998) 61 Cal.App.4th 233, 241.) It is not in the children’s best interest for

permanence to be delayed for an unknown or indefinite period of time, with no certainty

or even likelihood Mother could progress to the point of obtaining custody of the

children.

       Mother is correct that section 388 serves as an “ ‘escape mechanism’ when parents

complete a reformation in the short, final period after the termination of reunification

services but before the actual termination of parental rights.” (Kimberly F., supra, 56

Cal.App.4th at p. 528.) “[It] provides a means for the court to address a legitimate

change of circumstances” to afford the parent one last opportunity to reinstate

reunification services prior to final resolution of custody status. (Marilyn H., supra, 5

Cal.4th at p. 309.) Mother here has not shown a legitimate change of circumstances and

that granting the petition was in the children’s best interest.



                                              19
       In sum, while Mother is to be commended for her efforts to become an effective

parent by voluntarily taking classes, the fact remains that Mother has not addressed the

most serious aspects that led to the children’s removal from her care or established that

the children can be safely maintained in her home. Accordingly, the juvenile court did

not abuse its discretion in denying Mother’s section 388 petition without an evidentiary

hearing.

                                     DISPOSITION

       The juvenile court’s order denying the section 388 petition is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               MILLER
                                                                                  Acting P. J.
We concur:


CODRINGTON
                          J.


RAPHAEL
                          J.




                                            20